DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 6, depending upon claim 1, it is unclear if the predefined constant is a different constant from the predefined constant recited in claim 1. Figure 7 appears to indicate that the constants are different.
In claim 18, depending upon claim 13, it is unclear if the predefined constant is a different constant from the predefined constant recited in claim 13. Figure 7 appears to indicate that the constants are different.

Allowable Subject Matter
Claims 1, 5, 7-13, 16, 17, and 19-25 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1 and 13 is the inclusion of a processing circuit configured for calculating a product of the first or the second magnetic field component and a predefined constant, and for calculating a sum of a square of this product and a square of the other of said first and said second magnetic field components; or the processing circuit configured for calculating a first magnetic field gradient based on the first and the third magnetic field components, and for calculating a second magnetic field gradient based on the second and the fourth magnetic field components, and for calculating a product by multiplying one of the first and the second magnetic field gradients with a predefined constant, and for calculating a sum of a square of this product and a square of the other magnetic field gradient; the processing circuit further configured for determining an axial position of the magnet by comparing the sum with a threshold value; and a value of the predefined constant being different from 1. These limitations in combination with the rest of the limitations in the claim are neither disclosed nor suggested by the prior art of record. Claims 5, 7-12, 16, 17, 19-24 have been found allowable due to their dependencies upon claims 1 and 13.
The primary reason for allowance of claim 25 is the inclusion of a processing circuit configured for determining an axial position of the magnet along said axis based on at least the first magnetic field component and the second magnetic field component, or values derived therefrom; and the processing circuit being configured for estimating an angular position of the magnet based on a ratio of the first magnetic field component and the second magnetic field component; and the processing circuit being configured for determining a dynamic threshold as a function of the estimated angular position; and the processing circuit being further configured for determining a sum of a square of the first magnetic field component and a square of the second magnetic field component, and for comparing the sum with the dynamic threshold; and if the sum is larger than said dynamic threshold, to determine that the magnet is in a first predefined axial position along said axis; and if this sum is smaller than said threshold, to determine that the magnet is in a second predefined axial position along said axis. These limitations in combination with the rest of the limitations in the claim are neither disclosed nor suggested by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ausserlechner (US 9,719,771) discloses an encoder arrangement displaceable relative to a magnetic field sensor, the relative angular position and the relative translational position of the encoder arrangement with respect to the magnetic field sensor being determined from the at least two orthogonal magnetic field variables. Hatanaka (US 8,203,333) disclose a rotation angle detecting device having a magnetic sensor element configured to detect a change in the magnetic field due to a rotational movement of a magnetic field generating part.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        



/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
9/30/2022